      USDC IN/ND case 2:17-cv-00270-JEM document 83 filed 01/15/20 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

CHRISTIAN BALDERAS,                           )
           Plaintiff,                         )
                                              )
                v.                            )       CAUSE NO.: 2:17-CV-270-JEM
                                              )
TARGET CORPORATION,                           )
          Defendant.                          )

                                              ORDER

         This matter is before the Court on a Stipulation of Dismissal with Prejudice [DE 81], filed

by the parties on January 13, 2020. A plaintiff may voluntarily dismiss an action without a court

order by filing a stipulation of dismissal signed by all parties who have appeared. Fed. R. Civ. P.

41(a)(1)(A)(ii). Plaintiff has done so in this case, and the Court accordingly ACKNOWLEDGES

that all claims are DISMISSED with prejudice.

         SO ORDERED this 15th day of January, 2020.

                                              s/ John E. Martin
                                              MAGISTRATE JUDGE JOHN E. MARTIN
                                              UNITED STATES DISTRICT COURT
cc:      All counsel of record
